DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 and 9-16 of U.S. Patent No. 11049299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11049299 anticipate those of the application..
The claims map to each other as follows:
Instant Application
U.S. Patent No. 11049299
Claim 1
An interactive system comprising: 
a multi-dimensional electronic interface; 

at least one processor; and 
memory comprising instructions that, when executed by the at least one processor to: 

receive data elements corresponding to an assessment of one or more records; 

display a plurality of visual indicia derived from the data elements, the plurality of visual indicia including interpersonal categories, each belonging to a group, and each identifying a level of impact, wherein the plurality of visual indicia are positioned in a side-by-side arrangement in each group to provide a collective view of the associated levels of impact.
Claim 1
An interactive system comprising: 
a multi-dimensional electronic interface; 

at least one processor; and 
memory comprising instructions that, when executed by the at least one processor to: 

receive data elements corresponding to an assessment of one or more records; 

display a plurality of visual indicia derived from the data elements, the plurality of visual indicia including interpersonal categories, each belonging to a group, and each identifying a level of impact, wherein the plurality of visual indicia are positioned in a side-by-side arrangement in each group to provide a collective view of the associated levels of impact, 

wherein the data elements includes at least one first data element corresponding to a trait and at least two second data elements corresponding to behaviors that impact the trait.
Claim 2
The interactive system of claim 1, wherein the side-by-side arrangement includes non-continuous rows and columns formatted as a table.
Claim 2
The interactive system of claim 1, wherein the side-by-side arrangement includes non-continuous rows and columns formatted as a table.
Claim 3. 
The interactive system of claim 2, 

wherein the data elements include at least one first data element corresponding to a trait and at least two second data elements corresponding to behaviors that impact the trait.
Claim 1

… See previous limitations of claim 1 above.
wherein the data elements includes at least one first data element corresponding to a trait and at least two second data elements corresponding to behaviors that impact the trait.
Claim 4 
The interactive system of claim 3, wherein the data elements include third and fourth data elements corresponding to behaviors that impact the first data element.
Claim 3
The interactive system of claim 1, wherein the data elements include third and fourth data elements corresponding to behaviors that impact the first data element.
Claim 5 
The interactive system of claim 1, wherein the one or more records include one or more answers to a questionnaire.
Claim 4 
The interactive system of claim 1, wherein the one or more records include one or more answers to a questionnaire.
Claim 6 
The interactive system of claim 1, wherein each of the visual indicia includes at least one of a name and symbol.
Claim 5
The interactive system of claim 1, wherein each of the visual indicia includes at least one of a name and symbol.
Claim 7
A device for an interactive personality system, comprising: 
a display; 

at least one processor; and 

memory comprising instructions that, when executed by the at least one processor cause the device to: 

receive data on at least one participant; 

determine a score for each of a plurality of categories related to emotions and behaviors based on the received data; and 






display a plurality color-coded regions including individual blocks representing the categories 
indicating the score of the respective category.
Claim 6
A device comprising: 

a display; 

at least one processor; and 

memory comprising instructions that, when executed by the at least one processor cause the device to: 

receive data on at least one participant; 

determine a score for each of a plurality of categories related to emotions and behaviors based on the received data; 

determine a correspondence between at least one category with at least one other category; and 
display a plurality color-coded regions including individual blocks representing the categories 
and identified by a specific color, each individual block (each indicating) having a fill level associated with the score of the respective category, 

and indicating the correspondence between the at least one category with the at least one other category.
Claim 8 
The device of claim 7, wherein the processor is further configured to 
determine a correspondence between at least one category with at least one other category.
Claim 6


determine a correspondence between at least one category with at least one other category;
Claim 9 
The device of claim 8, wherein the score 
indicates the correspondence between the at least one category with at least one other category.
Claim 6
the score of the respective category,
indicating the correspondence between the at least one category with the at least one other category
Claim 10
The device of claim 7, wherein at least one of the categories is a stressor category affecting at least two other non-stressor categories.
Claim 8
The device of claim 6, wherein the at least one category is a stressor category affecting at least two other non-stressor categories.
Claim 11
The device of claim 10, wherein 
the score is identified by a fill level within the individual block.
Claim 6

each individual block having a fill level associated with the score of the respective category
Claim 13
The device of claim 12, wherein the non-stressor categories have a fill level below a fill level threshold.
Claim 9
The device of claim 8, wherein the non-stressor categories have a fill level below a fill level threshold.
Claim 14 The device of claim 13, wherein the stressor category has a fill level above the fill level threshold.
Claim 10 The device of claim 8, wherein the stressor category has a fill level above the fill level threshold.
Claim 15 The device of claim 12, wherein the instructions that, when executed by the at least one processor further cause the device to: display a key associated with specific colors in the color-coded regions in an area of the display offset from the color-coded regions.
Claim 11 The device of claim 6, wherein the instructions that, when executed by the at least one processor further cause the device to: display a key associated with specific colors in the color-coded regions in an area of the display offset from the color-coded regions.
Claim 16 The device of claim 13, wherein the color-coded regions correspond to a group and each individual block within that group relating to the others.
Claim 12 The device of claim 6, wherein the color-coded regions correspond to a group and each individual block within that group relating to the others.
Claim 17 The device of claim 16, wherein the instructions that, when executed by the at least one processor further cause the device to: display, in response to a selection of one of the categories, information associated with the emotions or the behaviors of the selected category, the information comprising one or more of text, images, audio, and video.
Claim 13 The device of claim 12, wherein the instructions that, when executed by the at least one processor further cause the device to: display, in response to a selection of one of the categories, information associated with the emotions or the behaviors of the selected category, the information comprising one or more of text, images, audio, and video.
Claim 18 The device of claim 17, wherein the instructions that, when executed by the at least one processor further cause the device to: display information for tasks, which upon completion, effects a change to the fill level of the selected category.
Claim 14 The device of claim 13, wherein the instructions that, when executed by the at least one processor further cause the device to: display information for tasks, which upon completion, effects a change to the fill level of the selected category.
Claim 19 The device of claim 7, wherein the instructions that, when executed by the at least one processor further cause the device to: display information associated with at least one category having a lowest fill level.
Claim 15 The device of claim 6, wherein the instructions that, when executed by the at least one processor further cause the device to: display information associated with at least one category having a lowest fill level.
Claim 20 The device of claim 7, wherein the instructions that, when executed by the at least one processor further cause the device to: display information associated with at least one category having an affect on the most other categories.
Claim 16 The device of claim 6, wherein the instructions that, when executed by the at least one processor further cause the device to: display information associated with at least one category having an affect on the most other categories.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 20170228745 A1) in view of Yin et al (US 20180101239 A1).
Regarding claim 1, Garcia discloses an interactive system (Garcia fig. 8) comprising: 
electronic interface (Garcia [0035], “computing devices can be configured to deliver user interfaces to the participants”); 
at least one processor (Garcia [0128], “a processing unit 820”); and 
memory comprising instructions that, when executed by the at least one processor (Garcia [0130], “RAM 832 typically contains data and/or program modules that can be immediately accessible to and/or presently being operated on by processing unit 820.”) to: 
receive data elements corresponding to an assessment of one or more records (Garcia [0044], “An example digitized emotional chart 300C is shown in FIG. 3C (data elements that correspond to an assessment of one or more records), which also shows an example of how self-reported emotion can be quantified by the perception and feeling reporting tool”; [0103], “The perception and feeling reporting tool can be configured to save the results to a database (exemplary record)”); 
display a plurality of visual indicia derived from the data elements, the plurality of visual indicia including interpersonal categories, each belonging to a group, and each identifying a level of impact, wherein the plurality of visual indicia are positioned in a side-by-side arrangement in each group to provide a collective view of the associated levels of impact (Garcia fig. 3C; [0044], “An example digitized emotional chart 300C is shown in FIG. 3C, which also shows an example of how self-reported emotion can be quantified by the perception and feeling reporting tool” Fig. 3C depicts a plurality of derived visual data that includes interpersonal characteristics each belonging a group and each identifying a level of impact/intensity; the visual indicia are arranged side-by-side and provide a collective view of associated levels of impact).
Garcia does not disclose (highlighted feature)
a multi-dimensional electronic interface
However, Yin discloses (highlighted feature)
a multi-dimensional electronic interface (Yin [0016], “three-dimensional (3D) graphical user interfaces (GUIs) for informational input”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia with Yin to provide a 3D user interface for inputting information. This would have been done to improve the ease of data input while also making it natural and intuitive. See for example Yin [0018], “3D user interfaces that can increase ease and speed of informational input … the described 3D user interfaces and associated hand-based gestures can make informational input more natural and intuitive for a user”
Regarding claim 3, Garcia in view of Yin discloses the interactive system of claim 1, and further discloses wherein the data elements include at least one first data element corresponding to a trait and at least two second data elements corresponding to behaviors that impact the trait (Garcia fig. 3C – exemplary first, data – labeled at the top of each column represent a preselected set of traits and behaviors; exemplary first data “Delighted” is interpreted as being affected by 2nd and 3rd data represented by and beginning from “Excited” – at least based on the corresponding emotional evaluation with Delighted being the most positive.).
Regarding claim 4. The interactive system of claim 3, wherein the data elements include third and fourth data elements corresponding to behaviors that impact the first data element (Garcia fig. 3C – exemplary third and fourth data – labeled at the top of each column represent a preselected set of traits and behaviors; exemplary first data “Delighted” is interpreted as being affected by 3rd and 4th data represented by and beginning from “Excited” – at least based on the corresponding emotional evaluation with Delighted being the most positive.)..
Regarding claim 5, Garcia in view of Yin discloses the interactive system of claim 1, and further discloses wherein the one or more records include one or more answers to a questionnaire (Garcia [0045], “The perception and feeling reporting tool can be configured to record the responses from the participants. The perception and feeling reporting tool can be configured to organize and display the quantified emotions”)
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Yin and further view of Llewelyn (US 20180267759 A1)
Regarding claim 2, Garcia in view of Yin discloses the interactive system of claim 1, and further discloses wherein the side-by-side arrangement includes rows and columns formatted as a table (Garcia fig. 3C)
Garcia in view of Yin does not disclose (highlighted)
includes non-continuous rows and columns formatted as a table
However, Llewelyn discloses (highlighted) 
includes non-continuous rows and columns formatted as a table (Llewelyn fig. 6 - non-continuous rows and columns formatted as a table)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia with Llewelyn to provide a non-uniform display of objects. This would have been done to enable a user to easily view and differentiate object of interest.
Regarding claim 6, Garcia in view of Yin discloses the interactive system of claim 1, but does not disclose wherein each of the visual indicia includes at least one of a name and symbol.
However Llewelyn discloses wherein each of the visual indicia includes at least one of a name and symbol (Llewelyn fig. 6 - each of the visual indicia includes at least one of a name and symbol – for example “I’m Sad” along with a sad face symbol.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia with Llewelyn to display objects with a name and/or a symbol. This would have been done to enable a user to easily visualize the displayed information without having to lookup information or without having to further evaluate the displayed information.
Claims 7-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 20170228745 A1)
Regarding claim 7, Garcia discloses a device for an interactive personality system (Garcia [0035], “computing devices can be configured to deliver user interfaces to the participants”) comprising: 
a display (Garcia [0133], “A display monitor”); 
at least one processor (Garcia [0128], “a processing unit 820”); and 
memory comprising instructions that, when executed by the at least one processor (Garcia [0130], “RAM 832 typically contains data and/or program modules that can be immediately accessible to and/or presently being operated on by processing unit 820.”) cause the device to: 
receive data on at least one participant (Garcia [0045], “The perception and feeling reporting tool can be configured to record the responses from the participants.”); 
determine a score for each of a plurality of categories related to emotions and behaviors based on the received data (Garcia [0076], “From the foregoing emotional raw data, the following outcomes can be derived by the one or more analytical modules: Primary Emotion Score ("PES"); Secondary Emotion Score ("SES"); and Holistic Emotions Quotient ("HEQ").”); 
display a plurality color-coded regions including individual blocks (Garcia fig. 3C; [0048], “A digitized chart or Moodboard as shown in FIG. 3A or FIG. 3B can specify emotion-to-numerical-value mapping and associated colors (a plurality color-coded regions including individual blocks) as shown in FIG. 3C.”)
Garcia does not explicitly disclose 
individual blocks representing the categories indicating the score of the respective category.
However, Garcia suggests
individual blocks representing the categories indicating the score of the respective category (Garcia fig. 3C; [0048], “A digitized chart or Moodboard as shown in FIG. 3A or FIG. 3B can specify emotion-to-numerical-value mapping and associated colors (individual blocks, each individual block indicating a fill level associated with the numerical value/score of the respective category) as shown in FIG. 3C.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display blocks that represent categories that include scores of individual categories. This would have been done to enable a user to quickly and easily see and understand individual categories and their respective scores.
Regarding claim 8, Garcia discloses the device of claim 7, and further suggests wherein the processor is further configured determine a correspondence between at least one category with at least one other category (Garcia fig. 3C – depicts correspondences between each of the categories – at least with respect to the positivity/negativity of the respective emotions.).
Regarding claim 9, Garcia discloses the device of claim 8, wherein the score indicates the correspondence between the at least one category with at least one other category (Garcia fig. 3C – depicts scores and correspondences between each of the categories – at least with respect to the positivity/negativity of the respective emotions.)
Claim 10 Garcia discloses the device of claim 7, wherein the at least one category is a stressor category affecting at least two other non-stressor categories (Garcia [0097], “For each primary emotion: Multiply the frequency of the primary emotion by the mean emotional intensity for the primary emotion, then multiply the resulting product by 0.75 for x [0099] ii) For each secondary emotion: Multiply the frequency of the secondary emotion by the mean emotional intensity for the secondary emotion, then multiply the resulting product by 0.25 for y” [0115], “The perception and feeling reporting tool has been configured to capture participant ratings … the emotion data shows which steps of the study process or parts of the product elicited frustration (exemplary primary/first stressor – may affect secondary/other non-stressors such as “Delighted” and “Excited” based on calculations described on 0097)”)
Regarding claim 11, Garcia discloses the device of claim 10, wherein the score is identified by a fill level within the individual block (Garcia fig. 3C; [0048], “A digitized chart or Moodboard as shown in FIG. 3A or FIG. 3B can specify emotion-to-numerical-value mapping and associated colors (each individual block having a fill level that identifies a score) as shown in FIG. 3C.”).
Regarding claim 12, Garcia discloses the device of claim 11, wherein the processor is further configured to identify a stressor category as a significant stressor in response to the fill level of the respective stressor exceeding a predefined fill level (Garcia fig. 3C – Angry - a stressor category as a significant stressor in response to the fill level of the respective stressor exceeding a predefined fill level; also see fig. 5A, wherein the slider depicts a fill level for a corresponding stressor of Angry.).
Regarding claim 13, Garcia discloses the device of claim 12, and further suggests wherein the non-stressor categories have a fill level below a fill level threshold (Garcia fig. 3C; non-stressor categories closer to “Positive” have a fill level below the “Indifferent” threshold level).
Regarding claim 14, Garcia discloses the device of claim 13, and further suggests wherein the stressor category has a fill level above the fill level threshold (Garcia fig. 3C; stressor categories closer to “Negative” have a fill level above the “Indifferent” threshold level).
Regarding claim 19, Garcia discloses the device of claim 6, and further suggests wherein the instructions that, when executed by the at least one processor further cause the device to: 
display information associated with at least one category having a lowest fill level (Garcia fig. 3C; [0048], “The "Indifferent" column of FIG. 3C has a value of 0 (zero) (exemplary lowest fill level category)”).
Regarding claim 20, Garcia discloses the device of claim 7, and further suggests wherein the instructions that, when executed by the at least one processor further cause the device to: 
display information associated with at least one category having an affect on the most other categories (Garcia fig. 3C – category “Angry” with -4 score is interpreted as a category having affect on the most other categories.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Paradiso et al (US 20180130459 A1).
Regarding claim 15, Garcia discloses the device of claim 12, but does not disclose wherein the instructions that, when executed by the at least one processor further cause the device to: 
display a key associated with specific colors in the color-coded regions in an area of the display offset from the color-coded regions.
However, Paradiso discloses 
the instructions that, when executed by the at least one processor further cause the device (Paradiso [0007], “a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process.”) to: 
display a key associated with specific colors in the color-coded regions in an area of the display offset from the color-coded regions (Paradiso fig. 2C; [0042], “FIG. 2C, a plurality of example selectable ALM effect options 216 are illustrated”  - Key, for example, the “Laugh” key, with specific color in a color-coded region in an area of the display offset from the color-coded regions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia with Paradiso to display highlighted keys on a display. This would have been done to enable a user to easily select a desired key.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bak et al (US 20140099610 A1).
Regarding claim 16, Garcia discloses the device of claim 13, but does not disclose wherein the color-coded regions correspond to a group and each individual block within that group relating to the others.
However, Bak suggests wherein the color-coded regions correspond to a group and each individual block within that group relating to the others (Bak fig. 2A; [0020], “in graphical display 17 in FIG. 2A, the graphical display has been divided into a plurality of pie-shaped regions 20A-20F (color-coded regions correspond to a group and each individual block within that group relating to the others) that corresponds to emotions: happy, relaxed, sad, angry, stressed and frustrated, respectively.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia with Bak to distinguish groups of data with boundaries. This would have been done to enable a visualization of a related set of data such that so that users may easily be distinguish groups of data as needed.
Regarding claim 17, Garcia in view of Bak discloses the device of claim 16, and further suggests wherein the instructions that, when executed by the at least one processor further cause the device to: 
display, in response to a selection of one of the categories, information associated with the emotions or the behaviors of the selected category, the information comprising one or more of text, images, audio, and video (Garcia [0038], “interface 500A in FIG. 5A or interface 500B of FIG. 5B to allow participants to better express how they were feeling at a given moment during a study (e.g., usability-testing study) and record the participant's feelings at multiple discreet points during the study (fig. 5A - in response to a selection of one of the categories, information associated with the emotions or the behaviors of the selected category, the information comprising text).”)
Regarding claim 18, Garcia in view of Bak discloses the device of claim 17, and further suggests wherein the instructions that, when executed by the at least one processor further cause the device to: display information for tasks, which upon completion, effects a change to the fill level of the selected category (Garcia [0123], “ participants selecting colors in matrices presented in the user interfaces (completing a displayed task) … the colors and the numeric values correspond to a visual representation, a quantifiable representation, or a visual and quantifiable representation of the participants' perceptions and feelings (effect a change to the fill level of the selected category based on participant selections.)”)
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616